Name: Council Regulation (EC) NoÃ 374/2005 of 28 February 2005 amending Regulation (EC) NoÃ 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European UnionÃ¢ s stabilisation and association process
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  EU finance;  beverages and sugar
 Date Published: nan

 5.3.2005 EN Official Journal of the European Union L 59/1 COUNCIL REGULATION (EC) No 374/2005 of 28 February 2005 amending Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions stabilisation and association process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Under Regulation (EC) No 2007/2000 (1), the Community has extended duty-free access to imports from the countries concerned of most agricultural goods, including sugar. (2) In the case of sugar, the duty-free access for unlimited quantities has created an incentive for western Balkan production at levels that are unsustainable in view of foreseeable developments. (3) The modification of the import regime for each of the western Balkan countries, while allowing the respect of present trade concessions will prepare their sector for the adjustments needed to perform within a realistic and economically sustainable environment. (4) Regulation (EC) No 2007/2000 should be amended to clarify that preferential Community wine imports from the western Balkans benefit only from tariff quotas, rather than unlimited duty-free access, under the autonomous measures, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2007/2000 is hereby amended as follows: 1. Article 1 shall be amended as follows: (a) paragraph 1 shall be replaced by the following: 1. Subject to the special provisions laid down in Articles 3 and 4, products originating in Albania, Bosnia and Herzegovina and Serbia and Montenegro, including Kosovo, other than those of heading Nos 0102, 0201, 0202, 1604, 1701, 1702 and 2204 of the Combined Nomenclature, shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and with exemption from customs duties and charges having equivalent effect. (b) the following paragraph shall be added: 3. Imports of sugar products under heading Nos 1701 and 1702 of the Combined Nomenclature originating in Albania, Bosnia and Herzegovina and Serbia and Montenegro, including Kosovo, shall benefit from concessions provided for in Article 4.; 2. the following paragraph 4 shall be added to Article 4: 4. Imports of sugar products under heading Nos 1701 and 1702 of the Combined Nomenclature originating in Albania, Bosnia and Herzegovina and Serbia and Montenegro, including Kosovo, shall be subject to the following annual duty-free tariff quotas: (a) 1 000 tonnes (net weight) for sugar products originating in Albania; (b) 12 000 tonnes (net weight) for sugar products originating in Bosnia and Herzegovina; (c) 180 000 tonnes (net weight) for sugar products originating in Serbia and Montenegro, including Kosovo.; 3. Article 6 shall be amended as follows: (a) the title shall be replaced by the following: Implementation of tariff quotas for baby beef  and sugar. (b) the following subparagraph shall be added: The detailed rules for implementing the tariff quotas for sugar products under heading Nos 1701 and 1702 shall be determined by the Commission in accordance with the procedure laid down in Article 42(2) of Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (2). Article 2 This Regulation shall enter into force on 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2005. For the Council The President F. BODEN (1) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 607/2003 (OJ L 86, 3.4.2003, p. 18). (2) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16).